Name: Commission Regulation (EEC) No 2040/84 of 16 July 1984 derogating, for the 1984/85 marketing year in respect of cherries, from the time limit laid down for conclusion of contracts under the production aid system
 Type: Regulation
 Subject Matter: plant product;  civil law;  economic policy
 Date Published: nan

 17 . 7 . 84 Official Journal of the European Communities No L 189/21 COMMISSION REGULATION (EEC) No 2040/84 of 16 July 1984 derogating, for the 1984/85 marketing year in respect of cherries, from the time limit laid down for conclusion of contracts under the production aid system Whereas to remedy that situation the time limit for conclusion of contracts should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular Article 3a (4) thereof, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 1599/84 of 5 June 1984 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables (3) provides that processing contracts shall be concluded :  before 1 1 July in Member States other than France, Italy and Greece for Bigarreau cherries and other sweet cherries,  before 1 1 July in all Member States in respect of Morello cherries which are to be delivered to the industry during the period 1 0 May to 1 5 September ; Whereas in the Member States other than France, Italy and Greece, climatic conditions have resulted in late ripening of cherries ; Whereas it is difficult for the producers to estimate the quantity for which processing contracts should be concluded before 1 1 July ; Article 1 Notwithstanding the fifth and sixth indents of Article 7(1 ) of Regulation (EEC) No 1599/84, processing contracts concerning cherries shall for the 1984/85 marketing year in the Member States other than France, Italy and Greece be concluded before 1 August 1984. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977 , p . 1 . ( 2) OJ No L 103 , 16 . 4 . 1984, p . 11 . ( l ) OJ No L 152, 8 . 6 . 1984 , p . 16 .